                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                           JL8.         1^.
                                Richmond Division
                                                                                           -aam
CLAUDE OWEN WILSON,                                                            C-ERK, U^.DISTRICT COURT
                                                                                     RICHMfiMn VA

        Plaintiff,
V.                                                Civil Action No. 3:20CV14-HEH


T-MOBILE USA CORPORATION/
METRO PCS INCORPORATED,

        Defendant.

                               MEMORANDUM OPINION
                     (Dismissing Civil Rights Action Without Prejudice)

        By Memorandum Order entered on January 27, 2020, the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to return his informa pauperis

affidavit and affirm his intention to pay the full filing fee by signing and returning a

consent to the collection of fees form. The Court warned Plaintiff that a failure to

comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.

        Plaintiffhas not complied with the order of this Court. Plaintiff failed to return the

informa pauperis affidavit and a consent to collection of fees form. As a result, he does

not qualify for informa pauperis status. Furthermore, he has not paid the statutory filing

fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful

failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be

dismissed without prejudice.

        Anappropriate Order shall issu^^^'^j^^X'^            /jl
                                    HENRY E.HUDSON
Date:                               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
